Exhibit 10.9

 



CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of April 1,
2015 by and between BORQS Hong Kong Ltd., with an address of Rm 512,5/F, Tower
1, Silvercord, 30 Canton Road, TST, Kowloon, Hong Kong (the “Company”), and
United Dash Holdings Limited, a BVI company (“UDH” or the “Consultant”) with an
address of 25D, Tower 6, The Palazzo, 28 Lok King Street, Shatin N.T., Hong
Kong. Company desires to retain Consultant as an independent contractor to
perform consulting services for Company and Consultant is willing to perform
such services, on terms set forth more fully below. In consideration of the
mutual promises contained herein, the parties agree as follows:

 

1.       SERVICES AND COMPENSATION

 

1.1       Statement of Work. Consultant shall perform the services in the
statement(s) of work attached as exhibit(s) hereto (each a “Statement of Work”)
which Consultant and Company may enter into from time to time, and which are
incorporated by reference herein.

 

1.2       Services. Consultant shall perform for Company the services
(“Services”) described in the applicable Statement of Work.

 

1.3       Fees. Company shall pay Consultant the compensation set forth in the
Statement of Work for the performance of the Services. Such fees shall be on a
time and materials basis, except as may be otherwise set forth in the Statement
of Work.

 

2.       CONFIDENTIALITY

 

2.1       Definition. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.

 

2.2       Non-Use and Non-Disclosure. Consultant shall not, during or subsequent
to the term of this Agreement, use Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of
Company or disclose Company’s Confidential Information to any third party. It is
understood that said Confidential Information will remain the sole property of
Company. Consultant further shall take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to any
Confidential Information, execute a nondisclosure agreement containing
provisions in Company’s favor identical to this Section 2. Confidential
Information does not include information which (i) is known to Consultant at the
time of disclosure to Consultant by Company as evidenced by written records of
Consultant, (ii) has become publicly known and made generally available through
no wrongful act of Consultant, or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
Company’s prior written approval, Consultant shall not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with Company.

 



 

 

 

2.3       Former Employer’s Confidential Information. Consultant agrees that
Consultant shall not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant shall not bring onto the premises of Company any unpublished document
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity. Consultant shall
indemnify Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys fees and costs of suit,
arising out of or in connection with any violation or claimed violation of a
third party’s rights resulting in whole or in part from Company’s use of the
work product of Consultant under this Agreement.

 

2.4       Third Party Confidential Information. Consultant recognizes that
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Consultant agrees that Consultant owes Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for Company consistent with Company’s
agreement with such third party.

 

2.5       Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant shall deliver to Company all of Company’s
property or Confidential Information that Consultant may have in Consultant’s
possession or control.

 

3.       OWNERSHIP

 

3.1       Assignment. Consultant acknowledges that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets (collectively, “Work Product”) conceived, made or
discovered by Consultant, solely or in collaboration with others, during the
period of this Agreement which relate in any manner to the business of Company
that Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder, are the sole property of Company. Consultant further shall assign (or
cause to be assigned) and does hereby assign fully to Company all Work Product
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto.

 

3.2       Further Assurances. Consultant shall assist Company, or its designee,
at Company’s expense, in every proper way to secure Company’s rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Company, its successors,
assigns and nominees the sole and exclusive right, title and interest in and to
such Work Product, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers will continue after
the termination of this Agreement.

 



 2 

 

 

3.3       Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Work Product developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Work Product; and (ii) Consultant hereby grants
Company a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
to use, reproduce, distribute, perform, display, prepare derivative works of,
make, have made, sell and export such item as part of or in connection with such
Work Product. Consultant shall not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Work Product without Company’s prior written permission.

 

3.4       Attorney in Fact. Where Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

 

3.5       Warranty. Consultant hereby represents and warrants that (i) all Work
Product shall be performed and provided in a workmanlike manner and perform
according to the agreed upon specifications and Company requirements, (ii) will
be the original work of Consultant; (iii) the Work Product will not infringe the
copyright, patent, trade secret, or any other intellectual property right of any
third party; (iv) the Work Product will not be obscene, libelous, or violate the
right of privacy or publicity of any third party; (v) the Work Product will not
contain any virus, trap door, worm, or any other device that is injurious or
damaging to software or hardware used in conjunction with the Work Product; and
(vi) any software or data portions of the Work Product will operate correctly
and consistently upon dates occurring on or after January 1, 2000.

 

4.         CONFLICTING OBLIGATIONS. Consultant hereby represents and warrants
that consultant will not conduct the activities that is in conflict with any of
the provisions of this Agreement, or that would preclude Consultant from
complying with the provisions hereof, and further certifies that Consultant will
not enter into any such conflicting Agreement during the term of this Agreement.

 

Consultant hereby represents and warrants that consultant will not conduct the
activities that would be in conflict with any of the provision of this
agreement.

 



 3 

 

 

5.       TERM AND TERMINATION

 

5.1       Term. This Agreement will commence on the date first written above and
will continue until the earlier of (i) final completion of the Services or (ii)
termination as provided below.

 

5.2       Termination. Company may terminate this Agreement or any Statement of
Work without cause upon giving one (1) months prior written notice thereof to
Consultant. If Company terminates this Agreement under the prior sentence,
Company shall pay to Consultant the fees for any Services performed before the
effective date of termination on a time and materials basis. Company may
terminate this Agreement immediately and without prior notice if Consultant
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement.

 

5.3       Survival. Upon such termination all rights and duties of the parties
toward each other will cease except: (a) Company shall pay, within 30 days after
the effective date of termination, all amounts owing to Consultant for Services
completed and accepted by Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 1 (Services and
Fees); and (b) Sections 2 (Confidentiality), 3 (Ownership), 6 (Miscellaneous),
and 7 (Arbitration and Equitable Relief) will survive termination of this
Agreement.

 

6.       Miscellaneous

 

6.1       Nonassignment / Binding Agreement. The parties acknowledge that the
unique nature of Consultant’s services is substantial consideration for the
parties’ entering into this Agreement. Neither this Agreement nor any rights
under this Agreement may be assigned or otherwise transferred by Consultant, in
whole or in part, whether voluntarily or by operation of law, without the prior
written consent of Company, which consent will not be unreasonably withheld.
Subject to the foregoing, this Agreement will be binding upon and will inure to
the benefit of the parties and their respective successors and assigns. Any
assignment in violation of the foregoing will be null and void.

 

6.2       Notices. Any notice required or permitted under the terms of this
Agreement or required by law must be in writing and must be (a) delivered in
person, (b) sent by first class registered mail, or air mail, as appropriate, or
(c) sent by overnight air courier, in each case properly posted and fully
prepaid to the appropriate address set forth in the preamble to this Agreement.
Either party may change its address for notice by notice to the other party
given in accordance with this Section. Notices will be considered to have been
given at the time of actual delivery in person, three (3) business days after
deposit in the mail as set forth above, or one (1) day after delivery to an
overnight air courier service.

 

6.3       Waiver. Any waiver of the provisions of this Agreement or of a party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a party to enforce the provisions of this
Agreement or its rights or remedies at any time, will not be construed as a
waiver of such party’s rights under this Agreement and will not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
party’s right to take subsequent action. No exercise or enforcement by either
party of any right or remedy under this Agreement will preclude the enforcement
by such party of any other right or remedy under this Agreement or that such
party is entitled by law to enforce.

 



 4 

 

 

6.4       Severability. If any term, condition, or provision in this Agreement
is found to be invalid, unlawful or unenforceable to any extent, the parties
shall endeavor in good faith to agree to such amendments that will preserve, as
far as possible, the intentions expressed in this Agreement. If the parties fail
to agree on such an amendment, such invalid term, condition or provision will be
severed from the remaining terms, conditions and provisions, which will continue
to be valid and enforceable to the fullest extent permitted by law.

 

6.5       Integration. This Agreement (and all Statements of Works) contains the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersedes all previous communications, representations,
understandings and agreements, either oral or written, between the parties with
respect to said subject matter. No terms, provisions or conditions of any
purchase order, acknowledgement or other business form that either party may use
in connection with the transactions contemplated by this Agreement will have any
effect on the rights, duties or obligations of the parties under, or otherwise
modify, this Agreement, regardless of any failure of a receiving party to object
to such terms, provisions or conditions. This Agreement may not be amended,
except by a writing signed by both parties.

 

6.6       Confidentiality of Agreement. Consultant shall not disclose any terms
or the existence of this Agreement to any third party without the consent of
Company, except as required by securities or other applicable laws.

 

6.7       Counterparts. This Agreement may be executed in counterparts, each of
which so executed will be deemed to be an original and such counterparts
together will constitute one and the same agreement.

 

6.8       Independent Contractors. It is the express intention of the parties
that Consultant is an independent contractor. Nothing in this Agreement will in
any way be construed to constitute Consultant as an agent, employee or
representative of Company, but Consultant shall perform the Services hereunder
as an independent contractor. Consultant shall furnish (or reimburse Company
for) all tools and materials necessary to accomplish this contract, and will
incur all expenses associated with performance, except as expressly provided on
the applicable Statement of Work. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant acknowledges its
obligation to pay all self-employment and other taxes thereon. Consultant
further shall indemnify and hold harmless Company and its directors, officers,
and employees from and against all taxes, losses, damages, liabilities, costs
and expenses, including attorney’s fees and other legal expenses, arising
directly or indirectly from (i) any negligent, reckless or intentionally
wrongful act of Consultant or Consultant’s assistants, employees or agents, (ii)
a determination by a court or agency that the Consultant is not an independent
contractor, or (iii) any breach by the Consultant or Consultant’s assistants,
employee or agents of any of the covenants contained in this Agreement.

 



 5 

 

 

6.9       Benefits. Consultant acknowledges that Consultant will receive no
Company- sponsored benefits from Company either as a Consultant or employee,
where benefits include without limitation paid vacation, sick leave, medical
insurance, MPF or other any social insurance required by law.

 

7.       ARBITRATION AND EQUITABLE RELIEF

 

7.1       Disputes. Except as provided in Section 7.4, Company and Consultant
agree that any dispute or controversy arising out of, relating to or in
connection with the interpretation, validity, construction, performance, breach
or termination of this Agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (“Rules”) by one or more
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be in Hong Kong at Hong Kong International Arbitration Center.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator(s) will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction.

 

7.2       Governing Law. The arbitrator(s) must apply Hong Kong law to the
merits of any dispute or claim, without reference to conflicts of law rules.
Consultant hereby consents to the personal jurisdiction of the courts located in
Hong Kong for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

 

7.3       Costs. Company and Consultant shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses unless otherwise required by law.

 

7.4       Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.

 

7.5       Acknowledgment. CONSULTANT HAS READ AND UNDERSTANDS THIS SECTION 7.
CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, CONSULTANT WILL BE
OBLIGATED TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN
SECTION 7.4, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

7.6       Indemnity. Consultant shall indemnify and hold harmless Company from
any losses, liabilities, damages, claims, payments, liens, judgments, demands,
costs and expenses (including reasonable attorney’s fees) arising out of any act
or omission of Consultant, or Consultant’s performance or breach of this
Agreement.

 



 6 

 

 

The parties have executed this Agreement below to indicate their acceptance of
its terms.

 



“CONSULTANT”   “COMPANY”           United Dash Holdings Limited   BORQS Hong
Kong Ltd           By: /s/ Anthony Chan   By: /s/ Pat Chan Print Name: Anthony
Chan   Print Name: Pat Chan Title: President   Title: CEO

 

 7 

 

 

EXHIBIT A

 

STATEMENT OF WORK

 

Terms and Conditions

 

A.Engagement. BORQS hereby retains UDH for the purpose of providing corporate
finance and related consulting services to BORQS including but not limited to:
financial accounting and reporting, financial planning and budgeting, working
with the Company’s independent auditors, negotiating with investors and bankers,
fundraising from private and/or public sources, compliance with governmental
rules and regulations, listing of the Company’s shares on an exchange either in
the U.S., Hong Kong or China, negotiating M&A transactions, and representing the
Company on financial matters (the “Services”).

 

B.Performance of Consulting Services. During the term hereof, UDH shall provide
the above said Services by appointing Mr. Anthony K. Chan (the “Executive”) to
personally handle all tasks related to such Services.

 

C.Position: Senior Vice President Corporate Finance 高级副总裁 企业融资, this position
will be based in the location that designated by company and report to CEO
directly.

 

D.Consulting fee: The consultant shall receive a monthly compensation in the
amount of Twelve thousand and five hundred US Dollars (US$12,500) per month. The
amount of the consulting fee shall be reviewed periodically by the company upon
the consultant’s actual performance and contribution. Payment shall be wired by
company before the 5th working day of the month for the prior month services.

 

E.Compensation in Stock. In addition, Consultant shall be paid in common shares
of the Company under the following circumstance that the Executive successfully
transacts by and before December 31, 2015:

 

i)A listing of the Company’s stock on an exchange in the U.S.: 0.4% of the
Company’s outstanding common stock at the completion of the listing; or

 

ii)A round of private financing for the Company of not less than US$20 million:
500,000 stock options; or

 

iii)A sale of the Company to a buyer who has its A shares listed on the Shanghai
Stock Exchange: 500,000 stock options.

 

iv)The final amounts and details of the Compensation in Stock shall be subject
to approval of the Board of Directors of the Company.

 

F.The term of the agreement shall be Nine (9) months, effective as of April 1st,
2015. Unless both parties mutually agree to extend the term of this agreement,
the term of this agreement shall expire automatically on the expiration date.
The agreement can be renewed for an additional time period as agreed by both
parties. The agreement can be terminated earlier by either party by giving one
month’s prior written notice.

 



 

 

 

G.Expense authorized for reimbursement by the Company: Business related expenses
of the Executive, including travel, meals and living accommodations incurred in
the course of performing the Services, shall be promptly paid or reimbursed by
the Company within 10 business days after submission by the Executive.
Consultant will be expected to provide expense report for such out of pocket
costs the Company has authorized to be reimbursed, except that meals and living
accommodations shall be the Executive’s own responsibility while the Executive
is working in the city of Beijing and in the San Francisco Bay Area.

 

The parties have executed this Statement of Work below to indicate their
acceptance of its terms.

 

“CONSULTANT”   “COMPANY”           United Dash Holdings Limited   BORQS Hong
Kong Ltd           By: /s/ Anthony Chan   By: /s/ Pat Chan Print Name: Anthony
Chan   Print Name: Pat Chan Title: President   Title: CEO

 

2

 

 

EXHIBIT B

 

Wire Transfer

 

Bank Account information of consultant: UNITED DASH HOLDINGS LIMITED

 

Bank Name: Hong Kong and Shanghai Banking Corporation (HSBC)

 

Bank Address: No.1 Queen’s Road Central, Hong Kong

 

Account Name: UNITED DASH HOLDINGS LIMITED

 

Account No: 500 709738 838

 

Bank Swift: HSBCHKHHHKH

 

 

  

 

 

 

 

 

 

 

I confirm the above bank information that I have provided is correct.

 

/s/ Anthony Chan   Consultant ANTHONY CHAN  

 

 

 

 

